Citation Nr: 0730277	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO. 05-25 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for coronary artery 
disease, including as secondary to the service-connected 
diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 until July 
1969, including a tour of duty in the Republic of Vietnam 
from July 1968 until July 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran has service in Vietnam and exposure to Agent 
Orange is presumed.

2. Coronary artery disease was not shown during service and 
is not related to service or an event of service origin, 
including exposure to Agent Orange.

3. The veteran's coronary artery disease was initially 
diagnosed in 1992; service-connected diabetes mellitus was 
diagnosed in 1999.

4.  Coronary artery disease was not caused or made worse by 
service-connected diabetes mellitus.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
active military service, including as secondary to the 
service-connected diabetes mellitus, type 2. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in August 2003, 
prior to the initial adjudication of the claim.  

This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. 

The RO sent post-notification due process letters to the 
veteran in October 2003, December 2003, and February 2004 
updating him on what additional evidence was needed and 
informing him of the status of his claim.  In September 2006, 
the RO advised the veteran of how VA assigns disability 
ratings and effective dates.  This information complies with 
the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file. 
Additionally, the veteran was afforded two VA examinations in 
connection with his claim and provided testimony at RO and 
Board hearings. The veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide his 
claim. As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

The Merits of the Claim

The veteran seeks service connection for coronary artery 
disease, including as secondary to the service-connected 
diabetes mellitus, type 2. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular diseases, when such disease 
is manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f) (West 2002).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42600, at 42606-42607 (June 24, 2002). 

Although the veteran has the requisite service in Vietnam and 
is presumed exposed to herbicides, service connection is 
denied on a presumptive basis because heart disease is not 
recognized as a presumptive disease and the medical evidence 
does not reflect that coronary artery disease began as a 
result of exposure to Agent Orange.

Concerning direct service connection, the veteran has a 
current disability of coronary artery disease as is reflected 
in the VA outpatient treatment records and the January 2004 
VA examination. The threshold question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service medical records, however, are devoid of any 
complaints, treatment or diagnosis of coronary artery disease 
or any cardiovascular condition. For example, a May 1967 
airborne examination described the lungs, chest and heart as 
normal and noted no defects or diagnoses. Additionally, on 
the July 1969 report of medical history completed in 
connection with the veteran's separation from service, the 
veteran denied any history of pain or pressure in the chest, 
palpitation or pounding heart, or high or low blood pressure.

More significantly, there is no competent medical evidence of 
a nexus. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). None of 
the medical records relate the currently-diagnosed coronary 
artery disease to the veteran's active military service.

Nor is there any evidence of continuity of symptomatology. 
The first diagnosis of any heart problem was dated in 
November 1979 when the veteran was seen for chest pain (i.e. 
approximately 10 years after the veteran's separation from 
service). Subsequently, there is no complaint, treatment or 
diagnosis of chest pain until February 1987. 

The veteran was treated for chest pain from February 1987 
until March 1988. After that, there is another gap in 
treatment for any cardiac condition until the veteran's 
hospitalization in July 1992. These gaps in evidence 
constitute negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

The gaps indicate that the heart disease did not manifest to 
a compensable degree within one year of the veteran's 
separation from service. As such, service connection pursuant 
to 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 is 
not warranted.

Next, the veteran contends that his service-connected 
diabetes mellitus caused the currently-diagnosed coronary 
artery disease. The law provides that secondary service 
connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury." 38 C.F.R. § 3.310(a) (2007); Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 
5 Vet. App. 183, 187 (1993). Additional disability resulting 
from the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc). 

Establishing service connection on a secondary basis 
therefore requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  It is not sufficient to establish a 
simple link between diabetes and coronary artery disease.  In 
fact, the veteran submitted pictorial evidence of a chart at 
a VA medical facility outlining the damage that elevated 
blood sugars can do to the body, including heart disease.  
This evidence indicates a causal relationship from diabetes 
to heart disease.  

However, in order for the veteran to prevail, the evidence 
must show that heart disease (diagnosed in 1992) was caused 
by service-connected diabetes, which was not diagnosed until 
1999.  To that end, his primary contention is that he had 
evidence of diabetes prior to the diagnosis of coronary 
artery disease in 1992.

A blood sugar reading in March 1978 was reported as 100 mg%, 
with a reference range of 60-110.  Beginning in the 1980s, 
the veteran underwent fairly regular laboratory testing.  A 
review of the laboratory reports shows some glucose levels 
outside the normal reference range.  For example, the highest 
reading was noted in April 1985, when his glucose was 135 
with a reference range of 70-110.  Three days later, the 
glucose was reported as 132 with a reference range of 65-110.  
However, it was specifically noted on the report that the 
results were not from a fasting blood sugar.  

Representative samples of laboratory reports from the 1980s 
and 1990s (with reference ranges in parenthesis) shows as 
follows:  

	February 1986	114	(72-128)
	February 1987	112	(65-110) - fasting
	March 1988		111	(65-110) - fasting
	February 1989	120	(65-110) - fasting
	October 1989		114	(70-115)
	August 1991		93	(65-110)
	November 1991	117	(65-110)
	*1992 diagnosed with heart disease
	June 1993		90	(60-115)
	April 1995		124	(60-115)

A February 1987 private medical record noted complaints of 
chest pain in the left chest. There was some shortness of 
breath and dyspnea on exertion. The physician noted a cardiac 
risk of a grandfather who had myocardial infarction. The 
physician indicated that while the veteran did not have 
hypertension, he had elevated cholesterol, triglycerides and 
smoked heavily for seven or eight years. The veteran also 
reported increased stress. The impression at that time was 
atypical chest pain that was not exertion-related. In June 
1987, a private physician indicated the cardiac condition was 
stress induced.  There was no diagnosis of diabetes.

Private medical records dated in July 1992 reflect complained 
of intermittent episodes of exertional, tight, full chest 
discomfort radiating to the arms and marked shortness of 
breath. The physician explained the veteran had elevated 
blood pressure, been a smoker and had a family history of 
coronary disease. The physician concluded the veteran had a 
history suggesting recent onset, unstable angina in the 
setting of hypertension, elevated triglycerides and elevated 
cholesterols. 

A subsequent July 1992 letter from a private physician 
described the veteran's discharge from the hospital. The 
physician indicated that a catheterization and selective 
coronary cineangiography was performed. The tests revealed a 
complete occlusion of the proximal portion of the right 
coronary artery. Along with other laboratory findings, the 
physician noted a blood glucose finding of 123 mg/dl. 
However, the physician expressed concern over the 
triglycerides and elevated cholesterol. Significantly, none 
of the treatment records for heart disease reported elevated 
glucose readings as a risk factor or diagnosed diabetes 
mellitus. 

The veteran underwent a VA examination in January 2004. 
During this examination, he explained he had trouble with his 
heart in 1992 and was seen at the hospital for chest pain and 
dyspnea. He related he had a total occlusion of the right 
coronary artery with collaterals. No stenting or angioplasty 
was performed and he treated with medical therapy. He denied 
further catheterizations. He described occasional angina but 
indicated it usually presented with discomfort and emotional 
stress. The veteran reported dyspnea on exertion and some 
intermittent fatigue with decreased stamina. He reported some 
dizziness with standing. He denied syncope. He denied a 
history of rheumatic heart disease, myocardial infarction, 
congestive heart failure, cardiac surgery or valvular 
problems. 

Clinical examination reflected the heart size was within 
normal limits as viewed on chest x-rays and a recent 
echocardiogram. There was regular S1 and S2 sounds and no 
evidence of murmur, rub or gallop. Blood pressure was 156/80 
mmHg. There was no evidence of rales, edema, liver 
enlargement or jugular venous distention. The diagnosis was 
coronary artery disease, stable and diabetes mellitus, 
diagnosed 1999, according to the veteran, diagnosed 4-5 years 
prior to the examination. 

The examiner explained that the veteran's heart condition 
remained stable despite a diagnosis of diabetes mellitus and 
therefore it could not be concluded based upon the current 
information and cardiac procedures that the veteran's cardiac 
condition was aggravated by diabetes. The examiner also could 
not conclude the cardiac condition was caused by diabetes. 

The examiner explained that although diabetes was a risk 
factor, the cardiac condition predated the diagnosis of 
diabetes. While insulin resistance may have been present 
prior to the diagnosis of diabetes the question was whether 
there was a causal or aggravating relationship and the 
cardiac illness appeared stable.

In support of his claim, the veteran submitted a March 2006 
letter from S.H.B., M.D., a private physician and friend.  
She reflected that the veteran was diagnosed with coronary 
disease in 1992 when he had a totally occluded right coronary 
artery. He later was diagnosed with diabetes; however, Dr. B. 
explained the veteran would have been diagnosed much earlier 
by today's standards. 

Dr. B reported that cardiovascular disease accounted for 70 
percent of mortality in the diabetic and the diabetic was 2-4 
times more likely to have a cardiovascular event than a non-
diabetic. She also related the risk for cardiovascular events 
increased as blood sugar levels increased, even before 
diabetes was official diagnosed. She explained diabetes was 
one of the most serious risk factors for cardiovascular 
disease if not the most serious. Therefore it was Dr. B's 
opinion that it was much more likely that the cause of his 
coronary disease was directly related to diabetes and 
exposure to Agent Orange. 

The claims file was again reviewed by the VA examiner in 
August 2006. The examiner indicated that the claims file was 
previously reviewed and a January 2004 addendum to the 
January 2004 VA examination reflected this review. The 
examiner indicated there was no change in the opinion and 
explained the opinion was based upon the information in the 
veteran's records. The examiner reported there was no need to 
discuss elevated glucose readings since 1985 as the glucose 
readings varied depending upon whether they were pre-prandial 
or post-prandial and that was often not stated on a lab 
reading.

The veteran also provided testimony at a July 2007 hearing. 
He testified that VA doctors stated that there was no need to 
write a correlation of the relationship between diabetes and 
heart disease as it is well known. The veteran also reported 
that VA had signs in the office indicating diabetes could 
cause heart disease and submitted photographs of these signs. 

During the hearing, the veteran related that a private doctor 
had mentioned in conversation that his coronary artery 
disease was related to the diabetes. He indicated he could 
obtain a letter from the doctor and was given additional time 
to provide this evidence. The veteran has not submitted any 
additional letters or medical evidence. It has been held in 
this regard that "[t]he duty to assist is not always a one-
way street. If a [claimant] wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the punitive 
evidence [,]" Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The possibility of a relationship between diabetes and heart 
disease has been raised by statements and material submitted 
by the veteran; specifically medical articles that explore 
the link between diabetes and heart disease. The Court has 
held that generic medical literature which does not apply 
medical principles regarding causation or etiology to the 
facts of an individual case does not provide competent 
evidence to establish the nexus element. See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996). 

However, medical treatise information may be regarded as 
competent evidence where "standing alone, [it] discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion." Wallin v. West, 11 
Vet. App. 509, 513 (1998).  

The Board finds that none of the material submitted in this 
case appears to meet the standard set forth in Wallin because 
it does not delve into an association between the veteran's 
diabetes and his currently-demonstrated coronary artery 
disease. These articles and excerpts proffered by the veteran 
are not regarded as helpful as while they generally mention a 
link between the conditions, not one of them applies the 
specific facts to this specific case. Sacks v. West, 11 Vet. 
App. 314, 317 (1998). 

Moreover, these articles address the issue of what effects 
diabetes has on the heart.  It must be emphasized that the 
veteran's diagnosis of heart disease came seven years before 
the diagnosis of diabetes.

While Dr. S.B. noted the veteran would have been diagnosed 
with diabetes prior to the diagnosis of coronary artery 
disease by today's standards, she did not provide any 
rationale for why the veteran would have been diagnosed 
earlier. Further, she did not address the issue, raised by 
the VA examiner, of whether the laboratory findings were the 
result of fasting blood sugars.  The Court has held that a 
medical opinion is inadequate when it unsupported by medical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See 
also, Miller v. West, 11 Vet. App. 345, 358 (1998); Knightly 
v. Brown, 6 Vet. App. 200 (1994).  Therefore, the Board 
places less probative value on her statements.

Furthermore, even assuming there could have been an earlier 
diagnosis of diabetes mellitus, the evidence does not 
indicate the diabetes caused or aggravated the veteran's 
coronary artery disease. Rather, Dr. B. cited generalized 
statistics in support of her finding that the veteran's 
diabetes caused the coronary artery disease. Dr. B. did not 
provide a rationale as to why diabetes was just as likely or 
more likely to have caused the coronary artery disease in the 
veteran's case. Such a rationale is necessary in a case, such 
as the present one, when there are multiple risk factors 
present for the diagnosed disease. 

The remaining opinions are those of the VA examiner in 
January 2004 and confirmed in August 2006. After review of 
the claims file, including cardiac procedures and treatment 
records, the examiner indicated that the veteran could have 
had insulin resistance prior to coronary artery disease; 
however, found that given the stability of the heart disease, 
it could not be concluded that the diabetes caused or 
aggravated the condition. 

Therefore, to find that the diabetes mellitus existed prior 
to the coronary artery disease and further assume that the 
diabetes mellitus caused coronary artery disease would 
require speculation. The law has recognized in this regard 
that service connection may not be based on resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  

The Board has considered the veteran's statements asserting a 
relationship between his coronary artery disease and service-
connected diabetes mellitus.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements and sworn testimony and the 
testimony of his spouse, the treatment records, the private 
medical statements, and the VA examination reports, in light 
of the applicable law, and finds that equipoise is not shown 
and the benefit of the doubt rule does not apply.  As the 
weight of medical evidence fails to support the veteran's 
claim, the Board is unable to grant the benefit sought. 


ORDER

Service connection for coronary artery disease is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


